NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
HARVEST INSTITUTE FREEDMAN FEDERATION,
WILLIAM WARRIOR AND BLACK INDIAN~S UNITED
LEGAL DEFENSE FUND,
Plaintiffs-AppeZlants,
V.
UNITED STATES,
- Defendant-Appellee.
lo
2010-5104
Appea1 from the United States C0urt of Federa1
C1aimS in case n0. 06-CV-907, Seni0r Judge R0bert H.
I-I0dgeS, Jr.
ON MOTION
Bef0re GAJARSA, MAYER, AND PROST, Circuit Judges.
GAJARSA, Circuit Judge.
ORDER
The United States moves to summarily affirm the
United StateS C0urt of Federa1 C1aimS’ March 26, 2010

HARVEST INST FREEDMAN V. US 2
order denying the appellants’ motion for reconsideration
pursuant to 60(b) of the court’s Rules. Harvest lnstitute
Freedrnan Federation, et al. (Harvest) oppose.
Harvest’s initial complaint sought declaratory and
monetary relief for an alleged breach of various post-Civil
War treaties. The treaties at issue were between the
United States and five slave-owning tribes for the purpose
of securing freedmen equal tribe membership Under
those treaties, if former slaves were made equal members
of the tribe within two years of the treaty’s signing, the
United States would apportion money from a trust to the
tribe. lf the tribe did not adopt the freedmen within two
years, the United States would hold the money in trust
for freedmen that the United States moved involuntarily.
Two years after their signing, no tribe actually acted in
accordance with the treaty, and the United States did not
remove any freedmen. lt was not until the negotiation of
various land allotment agreements between 1898 and
1902 with these tribes that freedman received an allot-
ment of land.
On January 15, 2008, the Court of Federal Claims
dismissed Harvest’s complaint The court held that the
complaint had failed to state a claim because the treaties
asserted did not vest the freedmen with property rights or
impose any obligation on the United States The court
also held that the statute-of-li1nitations, 28 U.S.C. § 2501,
would otherwise have barred Harvest’s claims because
any alleged claim regarding allocation of land or omission
thereof would have started to accrue no later than 1902.
This court affirmed the judgment without opinion on May
14, 2009.
Harvest subsequently filed a motion for reconsidera-
tion at the Court of Federal Claims, arguing that the
United States Court of Appeals for the District of Colum-

3 HARVEST INST FREEDMAN V. US
bia’s decision in C0bell v. Salazar, 573 F.3d 808 (D.C. Cir,
2009) created an intervening clarification in controlling
law. 011 March 26, 2010, the Court of Federal Claims
denied the motion, finding no intervening change in the
law, and Cobell inapplicable to Harvest’s complaint.
Harvest filed an appeal seeking review by this court.
The United States urges this court to summarily dis-
pose of this appeal on the grounds that Cobell is indis-
putably not an intervening change of controlling law.
Summary affirmance "is appropriate, inter ali'o, when the
position of one party is so clearly correct as a matter of
law that no substantial question regarding the outcome of
the appeal exists.” Joshua v. United States, 17 F.3d 378,
380 (Fed. Cir. 1994). We agree with the United States
that summary affirmance is warranted here.
Harvest appears to cite the Cobell case as new prece-
dent that alters Federal Claims’ judgment by establishing
that the United States had breached fiduciary obligations
to the freedmen and that the statute of limitations does
not run against those claims We agree with the United
States that the case in question fails to support any of
these propositions. The Cobell class-action suit resulted
in multiple rounds of litigation between the United States
District Court for the District of Columbia and the Dis-
trict of Columbia Circuit. In a decision that predates the
Federal Claim’s decision dismissing Harvest’s complaint,
the Secretary of the lnterior was held to have breached
fiduciary obligations toward beneficiaries of Individual
Indian Money Trust accounts by failing to provide an
adequate historical accounting of proceeds from land
transactions. See generally C0bell v. Norton, 240 F.3d
1081 (D.C. Cir. 2001). The 2009 Cobell decision Harvest
relies on deals solely with issues regarding the proper
scope and methodology for that accounting. Because the
C0bell decision does not involve a money-mandating

HARVEST INST FREEDMAN V. US 4
claim, the treaties raised by Harvest in its initial com-
plaint, or the statute of limitations for bringing a claim in
the Court of Federal Claims, the determination that
Cobell was not an intervening change of law is so clearly
correct that summary affirmance is appropriate,
Accordingly,
IT ls ORDERE:o THAT:
(1) The motion to summarily affirm is granted.
(2) Each side shall bear its own costs.
FoR THE CoURT
 2 7  /s/ Jan Horbalyj'
Date J an Horbaly'
Clerk
ccc Percy Squire, Esq. rain
EliZabeth Ann Peterson, Esq. B.S. c0L|g1' op App§AL3 ma
20 THE FEDERAL ClRCUlT
s
HAY 2 7 2011
JANHDRBALY
CI.EllS